                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                      BEAUFORT DIVISON


    Glen Strickland, Jr.,                         )                 Civil Action No. 9:18-504-BHH
                                                  )
                                       Plaintiff, )
                        vs.                       )
                                                  )                    OPINION AND ORDER
    Major James Parrish, Sgt. Tonya Johnson 1, )
    Sgt. E. Walker, Associate Warden              )
    Washington, Officer Daniels, Unknown          )
    Named Broad River Corr Officer, Ofc .         )
    Johnson, Sgt. Jackson, Ofc. Smith, Ofc.       )
    Rambo, Sgt. McCoy, Ofc. Roberts, Sgt.         )
    For-mez, and Sgt. J.C.,                       )
                                                  )
                                   Defendants. )
                                                  )

          Plaintiff Glen Strickland, Jr. (“Plaintiff”), a frequent filer of pro se litigation in this

Court, brought this civil action pursuant to 42 U.S.C § 1983, alleging violations of his

constitutional rights. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Rule 73.02 for the District of South Carolina, this matter was referred to United States

Magistrate Judge Bristow Marchant for pretrial handling. The matter is now before this

Court for review of the Report and Recommendation (“Report”) issued by the Magistrate

Judge on September 9, 2019. (ECF No. 70.) In his Report, the Magistrate Judge

recommends that the Court grant the motion to dismiss Defendants Officer Daniels,

Officer Johnson, Sergeant Jackson, Officer Smith, Officer Rambo, Sergeant McCoy,

Officer Roberts, Sergeant For-mez, Sergeant J.C., and Unknown Named Broad River

Correctional Officer (ECF No. 56), and that these Defendants all be dismissed as party


1   Although Plaintiff identifies Defendant Tonya Johnson as a Sergeant, she is apparently a Lieutenant.

                                                      1
Defendants in this case with prejudice pursuant to Federal Rule of Civil Procedure 4(m).

(ECF No. 70 at 37.) In addition, the Magistrate Judge recommends that the Court grant

Defendants Major James M. Parrish, Captain Elbert Walker, II, Lieutenant Tonya Johnson

(“Johnson”) and Associate Warden Gregory S. Washington’s motion for summary

judgment (ECF No. 59) and dismiss this case. (ECF No. 70 at 38.) The Report sets forth

in detail the relevant facts and standards of law, and the Court incorporates them here

without recitation. 2

                                          BACKGROUND

        Magistrate Judge Marchant issued the Report on September 9, 2019. (ECF No.

70.) On September 20, 2019, Defendants Parrish, Walker, Johnson, and Washington filed

an objection to the Report insofar as it failed to address whether this action should be

counted as a strike against Plaintiff pursuant to the provisions of the Prison Litigation

Reform Act. (ECF No. 72.) Plaintiff filed objections on September 23, 2019. (ECF No. 74.)

The matter is ripe for consideration and the Court now issues the following ruling.

                                     STANDARD OF REVIEW

        The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or



2 As always, the Court says only what is necessary to address the parties’ objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exist there.

                                                   2
recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).

                                       DISCUSSION

       The Magistrate Judge first found that, under Federal Rule of Civil Procedure 4(m),

Defendants Officer Daniels, Officer Johnson, Sergeant Jackson, Officer Smith, Officer

Rambo, Sergeant McCoy, Officer Roberts, Sergeant For-mez, Sergeant J.C., and

Unknown Named Broad River Correctional Officer are all entitled to dismissal as party

Defendants because they have never been served with process in this case. (ECF No.

70 at 4.) Accordingly, the Magistrate Judge concluded that the motion to dismiss these

Defendants (ECF No. 56) should be granted. (ECF No. 70 at 6.) Plaintiff did not object to

this conclusion and the Court finds no error in the Magistrate Judge’s analysis or

recommendation. Consequently, the recommendation is adopted.

       The Magistrate Judge next found that Plaintiff exhausted his administrative

remedies with respect to nine of the twenty-one grievances he filed while at Broad River

Correctional Institution (“BRCI”), and that of these nine exhausted grievances, only

three—Grievance Nos. BRCI-0010-16, BRCI-0212-16, and BRCI-0421-16—relate to the

allegations contained in Plaintiff’s complaint. (Id. at 6–9.) Accordingly, the Magistrate

Judge concluded that, other than the claims noted in those three grievances, the moving

Defendants are entitled to dismissal of the claims asserted against them in this lawsuit.

(Id. at 9–10.) Plaintiff did not object to this conclusion and the Court finds no error in the



                                              3
Magistrate Judge’s analysis or recommendation. Therefore, the recommendation is

adopted.

       The Magistrate Judge next reviewed the allegations contained in BRCI-0010-16

(claims of harassment/sexual harassment), BRCI-0212-16 (February 9, 2016 incident),

and BRCI-0421-16 (April 8, 2016 incident), as well as the claims in Plaintiff’s complaint

that correspond to the exhausted claims in these grievances and the evidence pertaining

to those claims. (Id. at 10–23.)

       With respect to Plaintiff’s claims of harassment, the Magistrate Judge found that

Plaintiff’s failure to identify a particular individual(s) or Defendant(s), and failure to specify

what that individual(s) allegedly did to him that violated his constitutional rights, requires

dismissal of his claim. (Id. at 23–24, 26–29.) Moreover, even assuming the factual

averments set forth in Plaintiff’s complaint to be true for purposes of summary judgment,

the allegations of harassment describe distasteful conduct but fail to establish a viable

constitutional claim. (Id. at 25.) Accordingly, the Magistrate Judge concluded that

Defendants are entitled to summary judgment on the harassment claims, and those

claims should be dismissed. (Id. at 29.) Nonetheless, Magistrate Judge Marchant noted

that his findings regarding the harassment claims do not preclude the possibility that

Plaintiff may have a viable state law claim relating to his “groping” claim, or some further

internal prison remedies he may pursue (assuming, for the purposes of summary

judgment, that this incident occurred). (Id. at 28 n.20.) However, the Magistrate Judge

reiterated that the “groping” allegation as set forth in Plaintiff’s grievance and complaint

fails to rise to the level of a constitutional violation. (Id.)

       With respect to the February 9, 2016 incident the Magistrate Judge found that,



                                                 4
even considered in the light most favorable to the Plaintiff, the evidence shows the need

for the application of force (Plaintiff concedes that he was refusing to comply with

directives and engaged in a physical confrontation with correctional officers), that the

officers present would reasonably have perceived a threat to staff as well as other inmates

from Plaintiff’s conduct, that the force used was—by Plaintiff’s own admission—for the

purpose of gaining control of Plaintiff, and that the medical evidence submitted fails to

show that Plaintiff suffered any significant injury as a result of the incident. (Id. at 29–32.)

Therefore, the Magistrate Judge concluded that the fact that Plaintiff describes, in

conclusory fashion, the amount of force used against him as being “excessive”—including

being dragged or thrown on the floor or having his head hit on a fence post while he was

being carried—is simply not sufficient by itself to create a genuine issue of fact that the

amount of force used in this case was constitutionally excessive under the circumstances.

(Id. at 33.) Accordingly, Magistrate Judge Marchant found that Defendants are entitled to

summary judgment on Plaintiff’s excessive force claim arising out of the February 9, 2016

incident. (Id. at 34.)

       With respect to the April 8, 2016 incident the Magistrate Judge notes that the only

“evidence” that Plaintiff has presented to support this excessive force claim are the “facts”

he has alleged in his complaint. (ECF No. 70 at 34.) Magistrate Judge Marchant further

observes that in the grievance Plaintiff submitted regarding this incident, Plaintiff admits

he “became disruptive” during a security detention hearing, pushed back against

Associate Warden Washington’s efforts to lead him out of the hearing, and head-butted

Washington during the ensuing struggle. (Id. at 35.) These admissions are consistent with

the affidavits submitted by Defendants, leading the Magistrate Judge to conclude, “based



                                               5
on the facts and evidence, even Plaintiff’s own evidence . . ., Washington and Johnson

were justified in using physical force to subdue the Plaintiff based on his own conduct and

his failure to comply with the Defendants’ instructions.” (Id. at 36.) Even considering the

evidence in the light most favorable to Plaintiff, Magistrate Judge Marchant found the

evidence shows the need for the application of force, that the officers present reasonably

perceived a threat to staff as well as other inmates from Plaintiff, that the force used was

for the purpose of gaining control of the Plaintiff, and that Plaintiff has failed to show he

suffered any serious injury as a result of the incident. (Id.) Accordingly, Magistrate Judge

Marchant found that Defendants are entitled to summary judgment on Plaintiff’s excessive

force claim arising out of the April 8, 2016 incident. (Id. at 37.)

       Plaintiff first objects by making unsupported assertions about “being maced” during

the February 9, 2016 incident, and claiming that an alleged failure to document in the

logbook the use of mace, the use of force, and the reason for his being escorted to

medical is an indication that Defendants are trying to conceal their misconduct. (See ECF

No. 74 at 1.) There is no evidence for any of these assertions. They fail to point the Court

to any specific error in the Magistrate Judge’s reasoning or conclusions, and they are

unavailing to demonstrate the existence of any genuine issue of material fact that would

prevent the entry of summary judgment. Accordingly, the objection is overruled.

       Plaintiff next objects by further contesting the details of the February 29, 2016

incident, insisting that after Defendant Walker stood Plaintiff up from “having thrown

[Plaintiff] to the floor” he “push[ed] [Plaintiff] head first into the fence post, causing a

pronounced egg shape concussion on [Plaintiff’s] forehead area.” (See id.) Plaintiff

asserts in conclusory fashion, “The medical records fail to show the head injury I



                                               6
sustained in the 2-9-16 assault because the nurse failed to document the visible injury.

Neither does the medical record show why I was decontaminating.” (Id.) Again, Plaintiff’s

unsupported assertions fail to point the Court to any error in the Magistrate Judge’s

reasoning or conclusions. Plaintiff has not demonstrated a genuine dispute regarding a

material fact relevant to the February 9, 2016 incident. The Court agrees with the sound

analysis of the Magistrate Judge and overrules the objection.

       The remainder of Plaintiff’s objections lack the specificity and/or relevance to

warrant individualized consideration here. (See ECF No. 74.) Suffice it to say, Plaintiff

has not pointed the Court to any error in the Magistrate Judge’s analysis. Accordingly,

Plaintiff’s objections are overruled in toto.

       Defendants Parrish, Walker, Johnson, and Washington do not object to the

substance of the Magistrate Judge’s findings and recommendations regarding disposition

of Plaintiff’s claims and dismissal of the case. (See ECF No. 72.) Accordingly, the only

issue still requiring the Court’s consideration is Defendants’ objection regarding the

Report’s failure to address whether this action should count as a strike against Plaintiff

pursuant to the provisions of the Prison Litigation Reform Act (“PLRA”), which the Court

will now address de novo.

       Defendants argue that this case should be designated as a strike pursuant to 28

U.S.C. §§ 1915(e)(2)(b)(1) and 1915A(b)(1), because the lawsuit is baseless and

constitutes a waste of judicial resources. (See ECF No. 72 at 2–7.) This action is one of

seven pro se lawsuits in this district—six of which have been assigned to the

undersigned—that Plaintiff has filed in forma pauperis alleging similar or identical claims

each time he is transferred to a new confinement facility. (See id. at 4–7 (summarizing



                                                7
the history of Plaintiff’s lawsuits in the District of South Carolina and identifying repeated

allegations).) Indeed, the undersigned has recently conducted analyses of whether

certain other lawsuits brought by Plaintiff and assigned to the Court should count as a

strike and found, depending on the circumstances, both that they should, see ECF No.

48, Strickland v. Robinson, et al., No. 9:18-cv-793 (D.S.C. Sept. 11, 2019), and that they

should not, see ECF No. 103, Strickland v. Blackwell, et al., No. 9:18-cv-104 (D.S.C.

March 2, 2019); ECF No. 59, Strickland v. Ford, et al., No. 9:18-cv-503 (D.S.C. September

12, 2019). The Court agrees that the instant case should count as a strike against Plaintiff

and sustains the objection. Plaintiff has repeatedly filed lawsuits alleging virtually identical

claims at each correctional institution to which he is transferred. These lawsuits have

often included specious allegations regarding Plaintiff supposedly being harassed, his

food supposedly being tampered with, and corrections officers supposedly saying rude

things to him. These allegations come in the context of Plaintiff, by his own admission,

spitting on corrections officers, throwing feces on them, and causing various disturbances

with the officers and other inmates. Where the Court has found that Plaintiff’s complaints

should not count as a strike against him under the PLRA, it is because, though ultimately

unsuccessful at surviving summary judgment, he raised colorable claims of excessive

force pertaining to physical altercations he had with corrections officers. The instant case

is distinguishable because Plaintiff’s own allegations state that he only got into physical

altercations with corrections officers following: (1) his refusal to comply with a directive to

clean feces off the floor of his cell (February 9, 2016 incident)); and (2) his becoming

disruptive and irate during a security detention board, cursing at the corrections personnel

who were present, and head butting Associate Warden Washington. (See ECF No. 1 at



                                               8
13–14; ECF No. 37-22 at 2–3.) Accordingly, the Report is hereby modified to include an

additional finding that this action counts as a strike for purposes of the Prison Litigation

Reform Act and §§ 1915(e)(2)(b)(1) and 1915A(b)(1) because the Court finds the

allegations to be frivolous.

                                      CONCLUSION

       For the reasons set forth above, the Report (ECF No. 70) of the Magistrate Judge

is ADOPTED and incorporated herein. Defendants Parrish, Walker, Johnson, and

Washington’s motion for summary judgment (ECF No. 59) is GRANTED, and all claims

asserted against these Defendants are dismissed. With respect to the claims on which

summary judgment is being granted due to Plaintiff’s failure to exhaust his administrative

remedies, the dismissal is without prejudice. (See ECF No. 70 at 6–10.) All other

dismissed claims are dismissed with prejudice. The remaining Defendants’ motion to

dismiss for lack of service (ECF No. 56) is GRANTED, and the case is dismissed in toto.

Defendants’ objection (ECF No. 72) is SUSTAINED to the extent that it seeks a ruling

regarding whether this action constitutes a strike for purposes of the Prison Litigation

Reform Act. Accordingly, the Report is MODIFIED to include an additional finding that this

action counts as a strike against Petitioner because the Court finds the allegations to be

frivolous under 28 U.S.C. §§ 1915(e)(2)(b)(1) and 1915A(b)(1).

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

March 3, 2020
Charleston, South Carolina




                                             9
